DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
	According to the response filed on 28 September 2022, Applicant elected Claims 12-19 with traverse.
	Applicant alleges that the Office “has failed to describe a materially different apparatus,” and further asserts that the Office must also establish the apparatus as claimed can be used to practice another and “materially different process.” Examiner respectfully disagrees. As stated in the Requirement for Restriction/Election mailed on 29 July 2022, Invention I can be practiced by another and materially different apparatus or by hand as the corresponding claimed methods can be also used to control different types of diagnostic devices such as endoscopes with optical sensors as well as other types of non-invasive monitoring systems such as skin scanners. Furthermore, to show the distinctness of the inventions, Office needs to show that either (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (see MPEP Section 806.05). Here, Office has shown that the process as claimed can be practiced by another and materially different apparatus or by hand. As such, elected claims, Claims 12-19, hereinafter will be examined on the merits.
Claims 1-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the limitations “the first control wheel” and “the second control” lack antecedent bases. For the purpose of advancing the prosecution, Examiner will assume that “the first control wheel” or “the second control” may refer to any controls that can be used in the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as obvious over Peszynski (US 20220218306 A1), in view of Pacheco (US 2015/0073340 A1), and further in view of Gerald (US 2012/0065508 A1).
Regarding Claim 12, Peszynski discloses a medical imaging system (Fig. 1; Abstract, “a simplified transesophageal echocardiography (TEE) probe mid-handle” ), comprising: 
an ultrasound probe coupled to a trans-esophageal echocardiography (TEE) control handle via an insertion tube with an articulated neck mechanism (Fig. 1, see TEE probe 110, Handle 120, and Gastroscope 130 including Transducer array 135; Fig. 2, [0046], “The gastroscope 130 includes an elongate body 237, a proximal portion 232, and a distal portion 239 comprising a probe tip 240. The probe tip 240 can include the ultrasound transducer array 135”; Figs. 5A-5D shows an articulated neck mechanism); 
a display device (Fig. 1, Display 188); 
a processor communicably coupled to the TEE control handle and the display device (Fig. 1, Processor 184), and including instructions stored in a non-transitory memory (Fig. 1, Memory 186; [0041], “the TEE probe 110 includes a gastroscope 130 in communication with a handle 120, and the handle 120 is in communication with a console 180, that may include a housing 182, processor 184, memory 186, and display 188”) that when executed cause the processor to: 
in response to an operator of the medical imaging system adjusting a first set of controls arranged on the TEE control handle: flex the articulated neck mechanism to adjust a position and/or orientation of the ultrasound probe (Fig. 2, “The elongate body 237 may be flexible such that it may be guided through the esophagus of the patient by operation of the movement controls 223, 225 coupled to the handle 120. The movement controls 223 and 225 are control inputs to the gastroscope, and may take the form of wheels, knobs, dials, sliders, levers, or other related mechanical inputs” that can be interpreted as having different types of controls; [0042], “the gastroscope 130 and the ultrasound transducer array 135 may receive control data from the console 180 via the handle 120, or may receive control inputs directly from control surfaces on the handle 120, to control various aspects of a TEE scan, such as one or more firing sequences of an ultrasonic transducer array, and the movement or flexion of the distal portion of the gastroscope 130”); 
However, Peszynski does not explicitly disclose: 
“adjust a graphical display element of a user interface (UI) of the medical imaging system to indicate the adjusted position and/or orientation of the ultrasound probe; 
in response to the operator adjusting a second set of controls arranged on the TEE control handle in a first manner, adjust a focus of the UI between a plurality of display panels of the UI; 
in response to the operator adjusting the second set of controls in a second manner, adjust a focus of the UI between a plurality of control elements of the UI; 
indicate a location of the adjusted focus of the UI in the UI; 
in response to the operator selecting a control element at the location of the adjusted focus via the second set of controls, execute a functionality of the medical imaging system associated with the control element.”
In a similar field of endeavor, Pacheco teaches adjusting a graphical display element of a user interface (UI) of the medical imaging system to indicate the adjusted position and/or orientation of the ultrasound probe (Fig. 7; [0045]-[0049] wherein the handle of the controller includes display units to show the orientation of the catheter; [0045], “each of the indicators 520, 522, 524, may be a display (e.g., an LED screen) configured to display images representing a series of lights arranged in patterns. In an embodiment, the indicators 520, 522, 524 may work together and/or separately to communicate information regarding the orientation of a catheter and/or the catheter positioning system 200”; see also [0034]-[0035]). 
In a similar field of endeavor, Gerald teaches: in response to the operator adjusting a second set of controls arranged on the TEE control handle in a first manner, adjust a focus of the UI between a plurality of display panels of the UI; in response to the operator adjusting the second set of controls in a second manner, adjust a focus of the UI between a plurality of control elements of the UI; indicate a location of the adjusted focus of the UI in the UI; in response to the operator selecting a control element at the location of the adjusted focus via the second set of controls, execute a functionality of the medical imaging system associated with the control element (Fig. 2, [0021], “the rotary wheel 216 may be used to move through a menu 222 shown on the display 208. The central button 218 may be used to select a specific item within the menu 222. Additionally, the rotary wheel 216 may be used to quickly adjust parameters such as gain and/or depth while acquiring data with the probe 202. The switch 220 may be used to optionally show a target image as will be discussed in greater detail hereinafter. It should be appreciated by those skilled in the art that other embodiments may include a user interface including one or more different controls and/or the rotary wheel 216, the central button 218, and the switch 220 may be utilized to perform different tasks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control handle and the corresponding controls of the control handle, as taught by Peszynski, to display a position/orientation of the probe, like taught by Pacheco, in order to facilitate the navigation process of the interventional medical device and inform the clinician of the current position/orientation of the probe. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control handle and the corresponding controls of the control handle, as taught by Peszynski, to include additional controls, like taught by Gerald, to facilitate an interventional diagnostic/therapeutic procedure by enabling a clinician to control the navigation of the device as well as the functions of the system on a display by using a single handheld controller. Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 13, Peszynski further discloses wherein the first set of controls includes a first control wheel and a second control wheel arranged on a first side of the TEE control handle (Figs. 2-3, control wheels 223 and 225).
However, Peszynski is silent as to wherein adjusting the graphical display element of the UI of the medical imaging system to indicate the adjusted position and/or orientation of the ultrasound probe includes: indicating a rotational position of the first control wheel on a graphical representation of the first control wheel; and indicating a rotational position of the second control wheel on a graphical representation of the second control wheel.
Pacheco teaches wherein adjusting the graphical display element of the UI of the medical imaging system to indicate the adjusted position and/or orientation of the ultrasound probe includes: indicating a rotational position of the first control wheel on a graphical representation of the first control wheel; and indicating a rotational position of the second control wheel on a graphical representation of the second control wheel (Fig. 7, [0045]-[0049] wherein the controls are used to adjust the positions/orientations and the result are shown on graphical displays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control handle and the corresponding controls of the control handle, as taught by modified Peszynski under Claim 12, to indicate the results of the adjustments, like taught by Pacheco, to display a position/orientation of the controls, like taught by Pacheco, in order to facilitate the navigation process of the interventional medical device and inform the clinician of the current position/orientation of the probe/controls. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a similar display for other similar controls in the system in order to inform the clinician of the results of adjustments done by the controllers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 17,  Peszynski as modified under Claim 12 discloses wherein adjusting a graphical display element of the UI of the medical imaging system to indicate the adjusted position and/or orientation of the ultrasound probe (see the rejection under Claim 12). Peszynski further teaches the movement of probe in various planes (Figs. 5A-5D).
However, Peszynski is silent as to adjusting a first rotational position indicator of a graphical representation of the first control wheel to indicate a degree of deflection of the probe in a first plane of freedom; and adjusting a second rotational position indicator on a graphical representation of the second control wheel to indicate a degree of deflection of the probe in a second plane of freedom.
Pacheco teaches adjusting a first rotational position indicator of a graphical representation of the first control wheel to indicate a degree of deflection of the probe in a first plane of freedom; and adjusting a second rotational position indicator on a graphical representation of the second control wheel to indicate a degree of deflection of the probe in a second plane of freedom (Fig. 7; [0045]-[0049] wherein the handle of the controller includes display units to show the orientation of the catheter; [0045], “each of the indicators 520, 522, 524, may be a display (e.g., an LED screen) configured to display images representing a series of lights arranged in patterns. In an embodiment, the indicators 520, 522, 524 may work together and/or separately to communicate information regarding the orientation of a catheter and/or the catheter positioning system 200”; see also [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control handle and the corresponding controls of the control handle, as taught by Peszynski, to display a position/orientation of the probe/controls, like taught by Pacheco, in order to facilitate the navigation process of the interventional medical device and inform the clinician of the current position/orientation of the probe/corresponding controls. Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same status indicators for other similar controls in the system in order to inform the clinician of the current position/orientation of the probe/corresponding controls, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Peszynski (US 20220218306 A1), in view of Pacheco (US 2015/0073340 A1), in view of Gerald (US 2012/0065508 A1), and further in view of Gruner (US Patent No. 5,402,793).
Regarding Claim 14, Peszynski further discloses a non-transitory memory, a processor (see the rejection under Claim 12), and a lock mechanism for the controls (Fig. 2, #229; [0066], and [0070]-[0071]).
However, Peszynski is silent as to indicating a state of a wheel lock of the first control wheel and the second control wheel, the state of the wheel lock one of: the first control wheel locked and the second control wheel unlocked; the first control wheel unlocked and the second control wheel locked; the first control wheel locked and the second control wheel locked; and the first control wheel unlocked and the second control wheel unlocked.
Gruner teaches indicating a state of a wheel lock of the first control wheel and the second control wheel, the state of the wheel lock one of: the first control wheel locked and the second control wheel unlocked; the first control wheel unlocked and the second control wheel locked; the first control wheel locked and the second control wheel locked; and the first control wheel unlocked and the second control wheel unlocked (Fig. 1, control knobs/wheels 24 and 26; Col. 2, line 64 to Col. 3, line 4: wherein “Reciprocating brake buttons 28, 28' are used to lock and unlock the articulation control in any articulated position”; Col. 7, lines 30-48, “Closure of the switch signals that the lock is engaged, and lights an LED light on the handle, such as the LED handle indicators …. The switch signal is also connected through the connector 18 to the ultrasound system to cause a message, "BRAKE ON", to be displayed on the ultrasound system display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control handle and the corresponding controls of the control handle, as taught by modified Peszynski under Claims 12-13, to include a locking mechanism and a lock status indicator, like taught by Gruner, in order to lock the moving parts and prevent further adjustments when the probe is located at a desired position/orientation. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same status indicator for other similar controls in the system in order to inform the clinician of the status of the locking mechanism and to show whether further adjustments needed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 15-16 are rejected under 35 U.S.C. 103 as obvious over Peszynski (US 20220218306 A1), in view of Pacheco (US 2015/0073340 A1), in view of Gerald (US 2012/0065508 A1), in view of Gruner (US Patent No. 5,402,793), and further in view of Misawa (US 2019/0094659 A1).
Regarding Claim 15, Peszynski as modified under Claims 13-14 discloses indicating the state of the wheel lock of the first control wheel and the second control wheel responsive to a locking function(see the rejection under Claims 13-14).
However,  Peszynski as modified under Claim 14 does not explicitly disclose displaying a graphical image of a padlock in a locked configuration on the graphical representation of a control wheel responsive to the lock status of the control wheel.
Misawa, in order to indicate the lock status of a control wheel teaches displaying a graphical image of a padlock in a locked configuration on the graphical representation of a control wheel responsive to the lock status of the control wheel ([0022], “wherein the display control unit displays an image picture of a lock release button on the rotation center of the operation dial and displays a currently selected setting at a current setting display position”; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control status display, as taught by modified Peszynski under Claims 13-14, to indicate the lock status on a graphical representation of the controls, like taught by Misawa, in order to inform a user of the status of the adjustment controls. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same status indicator for other similar controls in the system in order to inform the clinician of the status of the locking mechanism and to show whether further adjustments needed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 16,  Peszynski as modified under Claims 12-13 discloses a non-transitory memory and a processor (see the rejection under Claims 12-13). 
However, Peszynski as modified under Claims 12-13 does not explicitly disclose displaying text on one of the graphical representation of the first control wheel and the graphical representation of the second control wheel, where the text is one of an indication that the respective control wheel is locked and a degree of deflection of the ultrasound probe in a plane of freedom corresponding to the respective control wheel.
Gruner and Misawa teach displaying a text [or a padlock status image] on one of the graphical representation of the first control wheel and the graphical representation of the second control wheel, where the text [or the padlock status image] is one of an indication that the respective control wheel is locked and a degree of deflection of the ultrasound probe in a plane of freedom corresponding to the respective control wheel (see Gruner: Fig. 1, control knobs/wheels 24 and 26; Col. 2, line 64 to Col. 3, line 4: wherein “Reciprocating brake buttons 28, 28' are used to lock and unlock the articulation control in any articulated position”; Col. 7, lines 30-48, “Closure of the switch signals that the lock is engaged, and lights an LED light on the handle, such as the LED handle indicators …. The switch signal is also connected through the connector 18 to the ultrasound system to cause a message, "BRAKE ON", to be displayed on the ultrasound system display”; see Misawa: [0022], “wherein the display control unit displays an image picture of a lock release button on the rotation center of the operation dial and displays a currently selected setting at a current setting display position”; [0023]; Examiner also notes that replacing an icon on a display by a text indicating the meaning of the icon (e.g. lock/unlock) is well-known in the art).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control status display, as taught by modified Peszynski under Claim 13, to indicate the lock status on a graphical representation of the controls, like taught by Gruner and Misawa, in order to inform a user of the status of the adjustment controls. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same status indicators for other similar controls in the system in order to inform the clinician of the status of the locking mechanism and to show whether further adjustments needed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 18 is rejected under 35 U.S.C. 103 as obvious over Peszynski (US 20220218306 A1), in view of Pacheco (US 2015/0073340 A1), in view of Gerald (US 2012/0065508 A1), and further in view of Poojary (US Patent No. 9,245,441 B1).
Regarding Claim 18,  Peszynski further discloses a second set of controls on the second side different from the first side and wherein the controls can be dials or touch sensors (Fig. 2, wherein controls 227 are positioned on a surface different than the other controls including 223 and 225; [0054], “a third user input selector 227. As described above, the user input selectors 223, 225, and 227 may each comprise at least one of an electronic button, dials, capacitive touch sensors, levers, switches, knobs, joysticks, etc.”).
However, Peszynski does not explicitly disclose wherein the second set of controls includes … a radial touchpad … adjusting the second set of controls in the first manner includes scrolling with the radial touchpad in a first rotational direction, and adjusting the second set of controls in the second manner includes scrolling with the radial touchpad in a second rotational direction, the second rotational direction opposite the first rotational direction.
In a similar field of endeavor, Gerald teaches: wherein a set of controls includes … a radial touchpad … adjusting the controls in the first manner including scrolling with the radial touchpad in a first rotational direction, … . (Fig. 2, [0021], “the rotary wheel 216 may be used to move through a menu 222 shown on the display 208. The central button 218 may be used to select a specific item within the menu 222. Additionally, the rotary wheel 216 may be used to quickly adjust parameters such as gain and/or depth while acquiring data with the probe 202. The switch 220 may be used to optionally show a target image as will be discussed in greater detail hereinafter. It should be appreciated by those skilled in the art that other embodiments may include a user interface including one or more different controls and/or the rotary wheel 216, the central button 218, and the switch 220 may be utilized to perform different tasks”).
Poojary further teaches wherein a radial touchpad can be used for as an effective control system for a control handle which can move clockwise or counter-clockwise that can be considered as adjusting in a second opposite direction (Claim 19, “the input to the touch wheel is clockwise or counter-clockwise circular movement on the touch wheel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control handle and the corresponding controls of the control handle, as taught by Peszynski, to include a radial touchpad control that receives instructions by moving the dial in one direction or the other opposite to the first direction, like taught by Gerald and Poojary, in order to provide an ergonomic, user-friendly, effective mechanism to control the functions of a device by using a handheld controller. Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Peszynski (US 20220218306 A1), in view of Pacheco (US 2015/0073340 A1), in view of Gerald (US 2012/0065508 A1), and further in view of Tsunoda (US Patent No. 5,774,187 A).
Regarding Claim 19,  Peszynski further discloses wherein the second set of control buttons can capacitive sensor buttons that are arranged on a second side of the TEE control handle the second side different from the first side (Fig. 2, wherein controls 227 are positioned on a surface different than the other controls including 223 and 225; [0054], “a third user input selector 227. As described above, the user input selectors 223, 225, and 227 may each comprise at least one of an electronic button, dials, capacitive touch sensors, levers, switches, knobs, joysticks, etc.”).
However, Peszynski does not explicitly disclose wherein a set of controls includes a .. selection button, a … forward directional button, and a … back directional button …, and adjusting the second set of controls in the first manner includes selecting a first directional button, the first directional button one of the back directional button and the forward directional button, and adjusting the second set of controls in the second manner includes selecting a second directional button, the second directional button one of the back directional button and the forward directional button and different from the first directional button.
Tsunoda discloses wherein a set of controls includes a .. selection button, a … forward directional button, and a … back directional button …, and adjusting the second set of controls in the first manner includes selecting a first directional button, the first directional button one of the back directional button and the forward directional button, and adjusting the second set of controls in the second manner includes selecting a second directional button, the second directional button one of the back directional button and the forward directional button and different from the first directional button (Fig. 2; Col. 2, line 59 to Col. 3, line 5, wherein “an ADJUST button 12 to select a desired setting from the displayed menu, an ENTER button 13 to determine the setting which has been selected, a forward select button 14 and a backward select button 15 to display the video parameters, a forward select button 16 and a backward select button 17 to display the audio parameters, a reset button 18 to reset all the video and audio parameters to the original levels which are set in the factory, etc.”).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control handle and the corresponding controls of the control handle for interfacing with an UI, as taught by Peszynski and modified by others under Claim 12, to include directional and select buttons, like taught by Tsunoda, to facilitate an interventional diagnostic/therapeutic procedure by enabling a clinician to control the navigation of the device as well as the functions of the system on a display by using a single handheld controller and also by utilizing a user-friendly, well-known, and simple input keyboard including directional and select buttons that will help reduce the complexity of the handheld controlling device and reduce the manufacturing costs. Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toporek (US 20210038321 A1) discloses a medical ultrasound image system, comprising an communication interface in communication with an imaging device including controls on a handheld controller. Clark (US 20190125302 A1) discloses an ultrasonic device with an elongated member and a controller attached thereto. Marco (US 20060058654 A1) discloses a user interface for an ultrasound system and a controller including control keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571) 272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793